Case 1:20-cv-00589-JPH-DLP Document 14 Filed 05/14/20 Page 1 of 3 PageID #: 89




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

ANGELITO MERCADO,                                      )
                                                       )
                             Plaintiff,                )
                                                       )
                        v.                             )      No. 1:20-cv-00589-JPH-DLP
                                                       )
SOUTHERLAND,                                           )
TEMPLE,                                                )
WEST,                                                  )
                                                       )
                             Defendants.               )

                               ENTRY SCREENING COMPLAINT

       At all relevant times, plaintiff Angelito Mercado was a pretrial detainee prisoner

incarcerated at the Brown County Jail (Jail). Mr. Mercado filed his complaint on January 23, 2020,

in Brown Circuit Court 1, and the case was removed to this Court on February 21, 2020. Dkt. 1-2.

The Court now screens Mr. Mercado's complaint.

                                          I. Screening Standard

       The Court has the inherent authority to screen Mr. Mercado’s complaint. Rowe v. Shake,

196 F.3d 778, 783 (7th Cir. 1999) ("[D]istrict courts have the power to screen complaints filed by

all litigants, prisoners and non-prisoners alike, regardless of fee status."). The Court may dismiss

claims within a complaint that fail to state a claim upon which relief may be granted. See id. To

satisfy the notice-pleading standard of Rule 8 of the Federal Rules of Civil Procedure, a complaint

must provide a "'short and plain statement of the claim showing that the pleader is entitled to

relief,'" which is sufficient to provide the defendant with "fair notice" of the claim and its basis.

Erickson v. Pardus, 551 U.S. 89, 93 (2007) (per curiam) (citing Bell Atl. Corp. v. Twombly, 550

U.S. 544, 555 (2007) and quoting Fed. R. Civ. P. 8(a)(2)); see also Tamayo v. Blagojevich, 526

F.3d 1074, 1081 (7th Cir. 2008) (same). The Court construes pro se pleadings liberally and holds
                                                   1
Case 1:20-cv-00589-JPH-DLP Document 14 Filed 05/14/20 Page 2 of 3 PageID #: 90




pro se pleadings to less stringent standards than formal pleadings drafted by lawyers. Perez v.

Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015).

                                     II. Mr. Mercado's Complaint

        Mr. Mercado names the following defendants, employed at the Jail, in his complaint: (1)

Sheriff Southerland; (2) Deputy Temple; and (3) Deputy West. Dkt. 1-2. Mr. Mercado alleges that

on or about April 14, 2019, he was a pretrial detainee at the Jail. Id. Mr. Mercado alleges that when

he was booked into the Jail, Deputy Temple made him undergo a full strip search that was

unconstitutional. Id. Mr. Mercado alleges that Deputy West participated and failed to intervene.

Id. Mr. Mercado states that Deputy Temple told him that "it was policy to strip search all inmates"

who were coming into the Jail. Id. Mr. Mercado states that because Sheriff Southerland failed to

train deputies and is the "final policy maker," he is liable and has also violated Mr. Mercado's

Fourteenth Amendment rights. Id. at 3-4.

        Mr. Mercado seeks monetary damages and requests an injunction to stop strip searches of

pretrial detainees at the Jail. Id. at 4.

                                     III. Claims that Shall Proceed

        The Court construes Mr. Mercado's complaint as bringing: (1) Fourth and Fourteenth

Amendment claims against the two deputy defendants based on his allegation that he was subjected

to a strip search without justification; and (2) a policy claim against the sheriff in his official

capacity based on the allegation that strip searches were a widespread practice for all inmates

coming into the Jail.

        Mr. Mercado's claim for injunctive relief is denied as moot because he is no longer

confined in the Jail. Jaros v. Ill. Dept. of Corrections, 684 F.3d 667, 670 n.3 (7th Cir. 2012); Koger




                                                   2
Case 1:20-cv-00589-JPH-DLP Document 14 Filed 05/14/20 Page 3 of 3 PageID #: 91




v. Bryan, 523 F.3d 789, 804 (7th Cir. 2008) ("once the threat of the act sought to be enjoined

dissipates," the claim for injunctive relief must be dismissed as moot).

       The Fourth and Fourteenth Amendment claims that Deputies Temple and West subjected

Mr. Mercado, a pretrial detainee, to a strip search without justification shall proceed. See United

States v. Freeman, 691 F.3d 893, 901-02 (7th Cir. 2012).

       Mr. Mercado's policy claim against Sheriff Southerland in his official capacity that all

inmates coming into the Jail are broadly subjected to unconstitutional strip searches shall proceed.

       The defendants filed their answer and asserted the affirmative defense of failure to

exhaust administrative remedies. See dkt. 8.



       The Court takes judicial notice of the fact that the plaintiff has reported a change of address

in other cases filed in this District. The clerk is requested to update the docket to reflect the

plaintiff's change of address to 311 Hege St., Apt. #3. The plaintiff is reminded to file a change of

address notice in all his pending cases in the future.

SO ORDERED.

Date: 5/14/2020




Distribution:

ANGELITO MERCADO
311 Hege St. Apt. #3
Columbus, IN 47201

Rosemary L. Borek
STEPHENSON MOROW & SEMLER
rborek@stephlaw.com



                                                  3
